Title: Treasury Department Circular to the Collectors of the Customs, 20 May 1790
From: 
To: 


Sir
Treasury DepartmentMay 20th. 1790.

An opinion that it will conduce as well to the public convenience, as to that of your Office, has induced me to direct, that the Monies you may receive after this letter shall get to hand, be remitted from time to time, and untill further orders to the Bank of North America established in Philadelphia there to be passed to the credit of the Treasurer of the United States. It will be necessary that you obtain from the Bank, duplicate receipts for all such payments and that you forward one of those receipts by the earliest opportunity to me.
I am Sir   Your Obedt Servant
Alexr HamiltonSecy of the Treasy
